             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :      Criminal No. 1:14-cr-167
                                     :      Civil No. 1:18-cv-2381
          v.                         :
                                     :      Hon. John E. Jones III
CHICO JERMELL CARRAWAY,              :
                 Defendant.          :

                                    ORDER

                               February 6, 2020

    In conformity with the Memorandum issued on today’s date, it is hereby

ORDERED that:

    1. The Motion Under 28 U.S.C. 2255 to Vacate, Set Aside, or Correct

       Sentence by Person in Federal Custody (Doc. 139) is DENIED.

    2. The Defendant’s pro se motions (Docs. 123 and 135) are DISMISSED.

    3. No certificate of appealability shall issue.

    4. The Clerk of Court shall CLOSE the civil action number associated with

       this §2255 Motion, 1:18-cv-2381.



                                                      s/ John E. Jones III
                                                      John E. Jones III
                                                      United States District Judge
2
